Citation Nr: 1734525	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for urinary incontinence.  

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities. 



WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Huntington, West Virginia.  The Huntington RO certified and transferred the appeals to the Board.  

In October 2013, the Veteran and the appellant testified before the undersigned.  The issues listed on the title page were remanded in April 2014.  

Unfortunately, the Veteran died in June 2014.  The appellant is the Veteran's surviving spouse who has been substituted for the Veteran for the purpose of pursuing his claims to completion.  38 C.F.R. § 3.1010 (2016).  

Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for heart disease, prostate cancer, erectile dysfunction, and urinary incontinence; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran testified in October 2013 that he did not serve in the Republic of Vietnam, and he denied serving on the perimeter of any Royal Thailand Airbase.

2.  Heart disease was first manifested many years after the Veteran's retirement from service, and the preponderance of the evidence is against finding that the disorder is in related to service or to a disability for which service connection has been established.  

3.  Prostate cancer was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service.  

4.  Erectile dysfunction was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.  

5.  Urinary incontinence was first manifested many years after service, and the preponderance of the evidence is against finding that it is in any way related to service or to a disability for which service connection has already been established.   

6.  At the time of his death, the Veteran had a combined disability rating of 90 percent due to the following service-connected disabilities:  anxiety disorder, not otherwise specified, with sleep disturbance, evaluated as 50 percent disabling; lumbar degenerative disc and joint disease, evaluated as 40 percent disabling; allergic rhinitis with headaches, evaluated as 30 percent disabling; left lower extremity sciatica, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as noncompensable.

7.  The Veteran had three years of college education and work experience as an insurance salesman, regional manager for an insurance company, and a restaurant owner.  

8.  The Veteran's service-connected disorders alone did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Heart disease was not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  Prostate cancer was not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3.  Erectile dysfunction was not the result of disease or injury incurred in or aggravated by service, nor was it proximately due to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310 (2016).

4.  Urinary incontinence was not the result of disease or injury incurred in or aggravated by service, nor was it proximately due to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

5.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 U.S.C.A. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In January 2007, June 2009, and September 2011 VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

During his October 2013 hearing before the undersigned the Veteran testified that he had heart problems in service and that therefore service connection was warranted.  He also testified that his heart disease and prostate cancer were the result of his exposure to Agent Orange and that service connection was warranted on a presumptive basis.  He contended that erectile dysfunction and urinary incontinence were due to his prostate cancer and that service connection was warranted on a secondary basis.  Finally, he contended that his multiple service-connected disabilities precluded him from obtaining and retaining a substantially gainful occupation and that a total disability evaluation based on individual unemployability due to service connected disorders was therefore warranted.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Further, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

For certain disabilities, such as heart disease and cancer, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Heart Disease and Prostate Cancer

The evidence shows that when the Veteran entered service in 1951, he did not have any complaints or clinical findings of heart disease or a prostate disorder of any kind.  In service, he was an aircraft refueler.  He was on flight status and was not removed from that status due to heart disease or a prostate disorder.  

During his annual flight examination in August 1964, his heart, and genitourinary system were found to be normal.  There was a Grade II/IV soft blowing systolic murmur which was not transmitted and which disappeared with exercise.  The examiner felt that it was functional in nature.  A chest X-ray was negative.  It was noted that his electrocardiogram baseline was on record.  His blood pressure readings were within normal limits for VA purposes.  Cf. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  He was found qualified for flight status.  

During his annual flight examination in July 1966, the Veteran's heart and genitourinary system were found to be normal.  He continued to demonstrate a Grade II/IV soft blowing systolic murmur which was not transmitted and which disappeared with exercise.  The examiner felt that it was functional in nature.  His Chest X-ray was negative, and his electrocardiogram was normal by record.  His blood pressure readings were within normal limits for VA purposes.  

During his March 1971 retirement examination, the Veteran's heart was found to be normal.  There was a Grade I/VI well localized, soft, systolic ejection murmur at apex.  His prostate was normal.  It was noted that he had a history of a left axis deviation detected on his 1964 electrocardiogram.  A 1970 cardiac series had reportedly been normal.  There was no serial change on his electrocardiograms and left axis deviation appeared unchanged.  His blood pressure was within normal limits, and a chest X-ray was negative.  The Veteran denied all cardiopulmonary symptoms, and the examiner stated that no further evaluation was indicated.  The Veteran was found to be qualified for retirement.  

The post-service medical records, such as an October 1998 report from the Veteran's treating urologist, D. M., M.D., show that prostate cancer was first manifested in October 1997 and that the Veteran underwent a prostatectomy in January 1998.  

Records from the Ohio State University Medical Center show that the Veteran's heart disease was first manifested in April 2002.  The diagnosis was severe left ventricular hypertrophy with chordal systolic anterior motion and mitral regurgitation with minimal aortic valve regurgitation and coronary artery disease. At that time, the Veteran underwent a coronary artery bypass graft and mitral valve replacement.  At the time of his death, his heart disease was diagnosed as decompensated right heart failure due to pulmonary hypertension.  

In March 2017, VA referred the case to a VA physician for a file review and opinion.  Following his review, the VA physician opined that it was less likely than not that either the Veteran's prostate cancer or his heart disease was the result of any incident in service.  The VA examiner noted that the heart disease, primarily diagnosed as decompensated right heart failure due to pulmonary hypertension had been manifested in 2002, many years after the Veteran's service.  In addition the VA physician found that the post-service heart disease affected the right side of the Veteran's heart and was unrelated to the systolic murmur in service which affected the left side of his heart.  The VA physician reported that the Veteran had a history of hypertrophic cardiomyopathy, which predisposed an abnormal functioning mitral valve and which predisposed the development of a heart murmur.  

The foregoing evidence shows that in service, there were no complaints or clinical findings of a prostate disorder.  The Veteran was found to have a systolic murmur and left axis deviation.  However, there was no evidence that they were productive of chronic, identifiable heart disease.  Indeed, his flight and service retirement examinations show a high degree of physical fitness; and there is no evidence that he was ever removed from flight status due to either a prostate disorder or heart disease.  Such disorders were first manifested many years after service, and there is no competent evidence on file that they were in any way related to the Veteran's service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Absent competent evidence of a chronic, identifiable prostate disorder or heart disease in service or competent evidence of a nexus of either of those disorders to service, the Veteran does not meet the criteria for direct service connection.  However, that does not end the inquiry.  

The Veteran contended that his prostate cancer and heart disease were the result of his exposure to Agent Orange exposure during service.  Therefore, he maintained that service connection was warranted for each of those disorders on a presumptive basis.  

If a veteran served on the land mass of the Republic of Vietnam, or in certain brown water territories of the Republic of Vietnam that veteran may be presumed to have been exposed to Agent Orange and other herbicides.  Service connection for prostate cancer and ischemic heart disease may be presumed to be the result of exposure to Agent Orange provided that they are manifest to a degree of 10 percent any time after service.  38 C.F.R. §§ 3.307, 3.309 (2016).  

During the course of the appeal, the Veteran acknowledged that he never set foot in the Republic of Vietnam.  Therefore, in order to prevail, the evidence must show that he had actual exposure to Agent Orange.  He stated that he was exposed to Agent Orange during a temporary assignment to Royal Thai Air Force Base at Thahkli, Thailand in September and October 1965.  He noted that chemicals were sprayed to clear significant areas of vegetation around the base and contended that those chemicals included Agent Orange.  

In March 2007, the National Personnel Records Center stated that it had no record that the Veteran had ever been exposed to herbicides.  The Veteran's service personnel records and his aircraft commander, however, tend to substantiate a claim of duty in Thailand from September to October 1965.  While his aircraft commander also contended that Agent Orange was used to clear areas of vegetation from Takhli Air Force base, there is no evidence that either he or the Veteran had the expertise to identify the types of chemicals to which they were exposed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, their contentions have been contradicted by more probative evidence of record such as M21-1MR, Part IV, Subpart ii, 2 C 10 r and a VA Memorandum for Record, which was electronically filed in June 2011.  

According to those documents the Department of the Air Force has specifically found that herbicides were used at Takhli Air Force Base and that agent herbicides, e.g., Agent Orange, were sprayed in Thailand.  However, the evidence shows that those herbicide agents were sprayed from April 2, 1964 through September 8, 1964.  Not only was that approximately one year prior to the Veteran's arrival, the evidence shows that the spraying specifically took place at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  That location was not near any U S military installation or Royal Thai Air Force Base.  Moreover, tactical herbicides such as Agent Orange were used and stored in Vietnam not Thailand.  

The Department of the Air Force has reported that herbicides were used to clear vegetation along the perimeters of air bases and has found exposure for security policeman, security patrol dog handlers, members of the security police squadron, and other personnel near the air base perimeter as shown by evidence of daily work duties performance evaluation reports or other credible evidence.  However, the Veteran acknowledged that his living quarters were approximately 200 feet inside the perimeter and that he performed duties as a refueling specialist aboard an aircraft tanker.  There is no evidence that his daily work duties involved his presence along the perimeter of Takhli Air Force Bases.  

There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam tactical herbicide were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There were records indicating that aircraft flew 17 insecticide missions in Thailand from August 30, 1963 through September 16, 1963 and from October 14 to 17, 1966.  The 1966 missions involved the spraying of Malathion insecticide, not tactical herbicides, for the control of malaria carrying mosquitoes.  Such evidence tended to weigh against the Veteran's claims.  

In March 2017, the VA physician also addressed the Veteran's claims with respect to his reported Agent Orange exposure.  Following his review of the Veteran's claims file, the VA physician found that during service, the Veteran had not been exposed to an herbicide agent such as Agent Orange.  The VA physician reported that the Veteran had a history of hypertrophic cardiomyopathy, which predisposed an abnormal functioning mitral valve and which predisposed the development of a heart murmur.  However, the VA physician noted that neither hypertrophic cardiomyopathy, hypertension, nor an abnormal functioning mitral valve were considered presumptive diagnoses for Agent Orange exposure

While the Veteran was stationed at Thakhli Royal Thai Air Force Base in September and October 1965, the preponderance of the evidence is against a finding that he was exposed to tactical herbicides, such as Agent Orange.  There were no findings that it was sprayed at that installation.  The only such spraying involved commercial herbicides or insecticides, and there is no evidence that they were in any way related to the Veteran's heart disease or prostate cancer.  Moreover, as an aircraft refueler, he did not have duties on or near the base perimeter nor did he live near the perimeter, where he would have been presumed to have exposure to those herbicides.  Accordingly, neither the Veteran's heart disease nor prostate cancer may be presumed to be the result of the claimed exposure.  

Absent evidence of either disability in service, absent evidence of compensably disabling heart disease and/or prostate cancer within a year of separation from active duty, and absent evidence of the requisite nexus between the Veteran's service and his heart disease and/or prostate cancer, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for those disorders is not warranted.  The appeal is denied.  

Erectile Dysfunction and Urinary Incontinence 

Neither the appellant nor the Veteran contends, and the evidence does not show, that the Veteran's erectile dysfunction and urinary incontinence occurred in service.  Rather, he contended that they were the result of his prostate cancer.  Accordingly, he maintained that service connection was warranted on a secondary basis.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

In this case, however, service connection has not been established for prostate cancer.  Therefore, the Veteran did not meet the criteria for secondary service connection.  Accordingly, service connection is not warranted for erectile dysfunction or urinary incontinence.  

Individual unemployability 

At the time of his death, the Veteran claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  To establish such entitlement there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone were of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration is given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2015). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned where there are two or more service-connected disabilities, provided that at least one disability is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned, for Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16(a).  38 C.F.R. § 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

At the time of his death, the Veteran had a combined disability rating of 90 percent due to the following service-connected disabilities: an anxiety disorder, not otherwise specified, with sleep disturbance, evaluated as 50 percent disabling; lumbar degenerative disc and joint disease, evaluated as 40 percent disabling; allergic rhinitis with headaches, evaluated as 30 percent disabling; left lower extremity sciatica, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss disability, evaluated as noncompensable.  Such disabilities clearly met the percentage criteria of 38 C.F.R. § 4.16(a).  The question, then, is whether those disabilities precluded the Veteran from securing or following a substantially gainful occupation without regard to his age or nonservice-connected disabilities.  

During an October 2009 VA examination of the Veteran's spine and left sciatica, it was noted that he had retired from his post-military employment in 1995 due to his age or duration of work.  It was further noted that his lumbar disorder and left sciatica were each productive of moderate impairment with respect to his performance of chores, shopping, exercise, and recreation.  They mildly impaired his ability to travel but did not impact his ability to feed, bathe, or dress himself or to go to the toilet.  

In October 2009, the Veteran was also examined by VA to determine the severity of his service-connected allergic rhinitis.  It was noted that during an acute flare-up, he had difficulty completing his chores, going shopping, or exercising.  

The report of an October 2009 VA psychiatric examination shows that the Veteran had three years of college education and lengthy work experience as an insurance salesman, regional manager for an insurance company, and small restaurant owner.  He reported improvement in symptoms of distress from experiencing as he has grown older and developed resilience from life experiences.  He described an active family and social life, and it was noted that he had never had psychiatric services.  

Following the VA psychiatric examination, the examiner stated that the Veteran's prognosis was good.  The examiner assigned the Veteran a global assessment of functioning score of 70 which was consistent with mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The global assessment of functioning scale was published in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) and the scale reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In January 2013, the Veteran was examined to determine the severity of his service-connected anxiety disorder.  Following the examination, the examiner assigned a global assessment of functioning score of 55.  A global assessment of functioning score of 51 to 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32; Carpenter v. Brown, 240 (1995).  The examiner opined that the Veteran's anxiety was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although he was generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner noted that the Veteran was so short of breath, he could not easily bath and dress self as it took all his energy.  

In February 2013, the Veteran was examined by VA to determine the severity of his service-connected spine disorder.  It was noted that outside his home, he regularly used a wheelchair and scooter due to oxygen dependent hypoxia and lumbar degenerative disc disease with sciatica.  Following the examination, the examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

In September 2013, the Veteran was examined by W. C., a clinical psychologist, in regard to the Veteran's claim of unemployability.  Dr. C. noted that he had initially evaluated the Veteran in March 2011, and that no other records were reviewed for the evaluation.  The Veteran reported that he had never received any psychiatric treatment or psychiatric medication.  Following the examination, Dr. C. assigned the Veteran a global assessment of functioning score of 44.  That score was consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM IV at 32; Richard, 9 Vet. App. at 267.  Dr. C. concluded that based on the clinical data obtained during the examination, it appeared likely that the Veteran was unemployable.  

After reviewing the foregoing, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  While Dr. C. found the Veteran's service-connected psychiatric disorder so severe that he was unable to keep a job, that opinion was based on a two evaluations and a history reported by the Veteran.  Unlike Dr. C., multiple VA examiners reviewed the Veteran's claims file and generally concurred that the Veteran's service-connected disabilities alone were not of such severity as to preclude him from securing or following a substantially gainful occupation.  In particular, they found that his service-connected psychiatric disorder, low back disorder, and sciatica had no more than a moderate functional impact on his ability to perform his occupational duties and daily activities.  Given the review of the medical history and multiple VA examinations, the Board finds that the opinions of the VA examiners were more full and complete than that of Dr. C.  As such, they are of greater probative value.  In addition, the Board finds the VA opinions more consistent with the Veteran's three years of college education and significant long-term work experience after service.  Not only was the Veteran an insurance salesman, he rose through the ranks to become a regional manager.  After that, he was a small business owner for several years.  

When the Veteran's education and work experience are considered in conjunction with the opinions of the VA examiners, the Board finds the evidence of record to preponderate against the Veteran's claim that he was unemployable due, solely, to his service-connected disabilities.  Therefore, he did not meet the criteria for a total disability evaluation based on individual unemployability due to service connected disorders and the appeal is denied.

Additional Considerations 

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim. In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 



ORDER

Entitlement to service connection for heart disease, diagnosed primarily as diagnosed as decompensated right heart failure due to pulmonary hypertension, is denied.

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for urinary incontinence is denied.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


